DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to because of the use of black shading which is not permitted.  See MPEP 608.02 and 37 CFR 1.84(m). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Objections

Claims 1-3, 7, and 11 are objected to because of the following informalities:
Claims 1-3, 7, and 11: every instance of the clause “the bus bar” should be amended to recite “the electrically conductive bus bar” so that the claim nomenclature is consistent throughout the claims.
Claim 7 Ln.3: the clause “second a fusible element” should be amended to recite “a second fusible element” in order to correct the typographical error.
The Office requests Applicant’s cooperation in reviewing the claims and correcting any other remaining informalities present in the claims. Appropriate correction is required.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5, 7-9, 11 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 10, 11, and 13 of U.S. Patent No. 11,049,680 (Reference Patent) in view of Urrea (US 20120064771). Although the claims at issue are not identical, they the claims of the instant application are rejected as being unpatentable over the claims of the Reference Patent in view of Urrea (US 20120064771). Please see the table below for the mapping.
Instant Application:16/972,748
Reference Patent: 11,049,680
1) A fuse module comprising: a mounting block formed of an electrically insulating material, the mounting block including a base portion and a wall portion (same scope as the “rear wall” of the Reference Patent) disposed in a perpendicular relationship; a fuse plate comprising: an electrically conductive bus bar disposed on a bottom of the base portion; a fusible element electrically connected to the bus bar and disposed adjacent a front of the wall portion (equivalent scope as “a rear of the rear wall” of the Reference Patent); and a fuse terminal electrically connected to the fusible element and disposed on a top of the base portion; and an electrically conductive terminal post extending from the top of the base portion and through the fuse terminal an electrical component.
A fuse module comprising: a mounting block formed of an electrically insulating material, the mounting block including a rear wall extending from a base; a fuse plate comprising: an electrically conductive bus bar disposed on a bottom of the base; a fusible element electrically connected to the electrically conductive bus bar and disposed adjacent a rear of the rear wall; and a fuse terminal electrically connected to the fusible element and extending over a top of the rear wall, along a front of the rear wall, and onto a top of the base; and an electrically conductive terminal post extending from the top of the base through the fuse terminal for facilitating connection to an electrical component; and a crimping tab extending from the electrically conductive bus bar and around a crimping flange extending from the 
A fuse module comprising: a mounting block formed of an electrically insulating material, the mounting block including a base portion and a wall portion disposed in a perpendicular relationship; a fuse plate comprising: an electrically conductive bus bar disposed on a bottom of the base portion (same scope as “a bottom of the mounting block” of the Reference Patent); a first fusible element electrically connected to the bus bar and disposed adjacent a front of the wall portion; a first fuse terminal electrically connected to the first fusible element and disposed on a top of the base portion (same scope as “the top surface of the mounting block” of the Reference Patent); a second fusible element electrically connected to the bus bar and disposed adjacent the front of the wall portion; and a second fuse terminal electrically connected to the second fusible element and disposed on the top of the base portion (same scope as “the top surface of the mounting block” of the Reference Patent); an electrically conductive terminal post extending from the top of the base portion (scope encompassed by “an electrically conductive terminal post extending from the mounting block through the fuse terminal” of the Reference Patent) and through the first fuse terminal for facilitating connection to an electrical component; and a tubular sleeve disposed within the base portion between (scope encompassed by “disposed within the mounting block” of the Reference Patent), and in contact with, the bus bar and the second fuse terminal, wherein an aperture extends through the bus bar, the tubular sleeve, and the second fuse terminal.
A fuse module comprising: a mounting block formed of an electrically, insulating material and having a trough formed in a top surface thereof; a fuse plate comprising: an electrically conductive bus bar disposed on a bottom of the mounting block; a first fusible element electrically connected to the electrically conductive bus bar and extending over through; a first fuse terminal disposed on the top surface of the mounting block and electrically connected to the fusible element; a second fusible element electrically connected to the electrically conductive bus bar and extending over the trough; a second fuse terminal disposed on the top surface of the mounting block and electrically connected to the second fusible element; and a tubular sleeve disposed within the mounting block between, and in contact with, the electrically conductive bus bar and the second fuse terminal, wherein an aperture extends through the electrically conductive bus bar, the tubular sleeve, and the second fuse terminal; and an electrically conductive terminal post extending from the mounting block through the fuse terminal for facilitating connection to an electrical component.


However, claim 1 of the Reference Patent does not claim:
See next page→

Urrea however teaches (Figs.6A-B):
The mounting block (the block 620 and covers 680A,B define the mounting block) including a base portion (620A) and a wall portion (680A) disposed in a perpendicular relationship (Fig.6B: the wall portion 680A connects perpendicularly to the base portion 620).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Urrea to modify the claimed device of the Reference Patent such that the base portion and wall portion are disposed in a perpendicular relationship, as claimed, in order to provide a mounting block that is easier and cheaper to manufacture as taught by Urrea ([0006] and [0034]).
However, claim 11 of the Reference Patent does not claim:
The mounting block including a base portion and a wall portion disposed in a perpendicular relationship; a first fusible element electrically connected to the bus bar and disposed adjacent a front of the wall portion; a second fusible element electrically connected to the bus bar and disposed adjacent the front of the wall portion.
Urrea however teaches (Figs.6A-B):
The mounting block (the block 620 and covers 680A,B define the mounting block) including a base portion (620A) and a wall portion (680A) disposed in a perpendicular relationship (Fig.6B: the wall portion 680A connects perpendicularly to the base portion 620); a first fusible element (6361) electrically connected to the bus bar (631A) and disposed adjacent a front (See Fig.6B) of the wall portion (680A); a second fusible element (6362) electrically 
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Urrea to modify the claimed device of the Reference Patent such that the mounting block includes a base portion and wall portion that are disposed in a perpendicular relationship so that the first and second fusible element are electrically connected to the bus bar and disposed adjacent the front of the wall portion, as claimed, in order to provide a mounting block that is easier and cheaper to manufacture as taught by Urrea ([0006] and [0034]).
Claim 5 of the Instant Application has an equivalent scope to that of claim 10 of the Reference Patent.
Claim 7 of the Instant Application has an equivalent scope to that of claim 4 of the Reference Patent.
Claim 8 of the Instant Application has an equivalent scope to that of claim 5 of the Reference Patent.
Claim 9 of the Instant Application has an equivalent scope to that of claim 6 of the Reference Patent.
Claim 19 of the Instant Application has an equivalent scope to that of claim 13 of the Reference Patent.

Alternatively, claims 1 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 and 15 of U.S. Patent No. 11,049,680 (Reference Patent) in view of Urrea (US 20120064771). Although the claims at issue are not identical, they 
Instant Application:16/972,748
Reference Patent: 11,049,680
1) A fuse module comprising: a mounting block formed of an electrically insulating material, the mounting block including a base portion and a wall portion (same scope as the “rear wall” of the Reference Patent) disposed in a perpendicular relationship; a fuse plate comprising: an electrically conductive bus bar disposed on a bottom of the base portion; a fusible element electrically connected to the bus bar and disposed adjacent a front of the wall portion (equivalent scope as “a rear of the rear wall” of the Reference Patent); and a fuse terminal electrically connected to the fusible element and disposed on a top of the base portion; and an electrically conductive terminal post extending from the top of the base portion and through the fuse terminal for 
A fuse module comprising: a mounting block formed of an electrically insulating material, the mounting block including a rear wall extending from a base; a fuse plate comprising: an electrically conductive bus bar disposed on a bottom of the base; a fusible element electrically connected to the electrically conductive bus bar and disposed adjacent a rear of the rear wall; and a fuse terminal electrically connected to the fusible element and extending over a top of the rear wall, along a front of the rear wall, and onto a top of the base; and a tubular sleeve disposed within the base between, and in contact with, the electrically conductive bus bar and the fuse terminal, wherein an aperture extends through the electrically conductive bus bar, the tubular sleeve, and the fuse terminal.

However, claim 14 of the Reference Patent does not claim:
The mounting block including a base portion and a wall portion disposed in a perpendicular relationship; and an electrically conductive terminal post extending from the top of the base portion and through the fuse terminal for facilitating connection to an electrical component.
Urrea however teaches (Figs.6A-B):
The mounting block (the block 620 and covers 680A,B define the mounting block) including a base portion (620A) and a wall portion (680A) disposed in a perpendicular relationship (Fig.6B: the wall portion 680A connects perpendicularly to the base portion 620); and an electrically conductive terminal post (6251-3) extending from the top (See Fig.6B) of the base portion (620A) and through (See Fig.6A) the fuse terminal (635) for facilitating connection to an electrical component ([0035]: the posts 625 receive a ring terminal that will be connected to an electrical component)..
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Urrea to modify the claimed device of the Reference Patent such that the base portion and wall portion are disposed in a perpendicular relationship and such that it has an electrically conductive terminal post that extends from the top to facilitate connection to an electrical component, as claimed, in order to provide a mounting block that is easier and cheaper to manufacture as taught by Urrea ([0006] and [0034]).
See next page→
.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of co-pending Application No. 16/789,857 (Reference Application) in view of Urrea (US 20120064771). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are rejected as being unpatentable over the claims of the Reference Application in view of Urrea (US 20120064771). Please see the table below for the mapping. 
Instant Application:16/972,748
Reference Application: 16/789,857
1) A fuse module comprising: a mounting block formed of an electrically insulating material, the mounting block including a base portion and a wall portion (same scope as the “rear wall” of the Reference Application) disposed in a perpendicular relationship; a fuse plate comprising: an electrically conductive bus bar disposed on a bottom of the base portion; a fusible element electrically connected to the bus bar and disposed adjacent a front of the wall portion; and a fuse terminal electrically connected to the fusible element and on a top of the base portion; and an electrically conductive terminal post extending from the top of the base portion and through the fuse terminal for facilitating connection to an electrical component.
A fuse module comprising: a mounting block formed of an electrically insulating material, the mounting block including a rear wall extending from a base; a fuse plate comprising: an electrically conductive bus bar disposed adjacent a rear surface of the rear wall; a fusible element electrically connected to the bus bar and disposed adjacent a front surface of the rear wall, the fusible element oriented parallel with the bus bar; and a fuse terminal electrically connected to the fusible element and extending onto a top of the base; and an electrically conductive terminal post extending from the top of the base through the fuse terminal for facilitating connection to an electrical component.


However, claim 1 of the Reference Application does not claim:
The mounting block including a base portion and a wall portion disposed in a perpendicular relationship; an electrically conductive bus bar disposed on a bottom of the base portion.
Urrea however teaches (Figs.6A-B):
The mounting block (the block 620 and covers 680A,B define the mounting block) including a base portion (620A) and a wall portion (680A) disposed in a perpendicular relationship (Fig.6B: the wall portion 680A connects perpendicularly to the base portion 620); an electrically conductive bus bar (631A) disposed on a bottom (See Figs.6A-B: in the connected state, the bus bar 631A will be on the bottom of the base portion 620A) of the base portion (620A).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Urrea to modify the claimed device of the Reference Application such that the base portion and wall portion are disposed in a perpendicular relationship and such that the electrically conductive bus bar is disposed on a bottom of the base portion, as claimed, in order to provide a compact mounting block that is easier and cheaper to manufacture as taught by Urrea ([0006] and [0034]).


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Urrea (US 20120064771).
Regarding claim 1, Urrea discloses (Figs.6A-B):
A fuse module comprising: a mounting block (the block 620 and covers 680A,B define the mounting block) formed of an electrically insulating material (Fig.6B and [0032]: the sub-blocks 620A,B and covers 680A,B that define the mounting block will be made out of an insulating material), the mounting block including a base portion (620A) and a wall portion (680A) disposed in a perpendicular relationship (Fig.6B: the wall portion 680A connects perpendicularly to the base portion 620); a fuse plate (the bus bar 631A, fusible element 6361-3, fuse terminal 635, and electrically conductive terminal post 6251-3 define the “fuse plate”) comprising: an electrically conductive bus bar (631A) disposed on a bottom (See Figs.6A-B: in 1-3) electrically connected to the bus bar (631A) and disposed adjacent a front of the wall portion (680A) (Fig.6B: the fuse elements 6361-3 are proximate/adjacent to the front of the wall portion 680A); and a fuse terminal (635) electrically connected to the fusible element (6361-3) and disposed on a top (See Fig.6B) of the base portion (620A); and an electrically conductive terminal post (6251-3) extending from the top (See Fig.6B) of the base portion (620A) and through (See Fig.6A) the fuse terminal (635) for facilitating connection to an electrical component ([0035]: the posts 625 receive a ring terminal that will be connected to an electrical component).
Regarding claim 2, Urrea further discloses:
Wherein the fusible element (6361-3) and the bus bar (631A) are disposed in a perpendicular relationship (See Fig.6B: the fusible elements 6361-3 extend in a vertical direction and the bus bar 631A extends in a horizontal direction that is perpendicular to the vertical direction).
Regarding claim 3, Urrea further discloses:
Wherein the fuse terminal (635) and the bus bar (631A) are disposed in a parallel relationship (See Fig.6B: the fuse terminal 635 extends in a direction that is parallel to the bus bar 631A).
Regarding claim 4, Urrea further discloses:
Wherein the wall portion (680A) extends downwardly from a front edge (See Figure Below) of the base portion (620A), away from the fuse terminal (635).

See next page→

    PNG
    media_image1.png
    594
    891
    media_image1.png
    Greyscale

Regarding claim 5, Urrea further discloses:
Wherein the base portion (620A) and the wall portion (680A) are separate, modular components disposed in abutment with one another (See Fig.6B: the wall portion 680A is a separate and modular component that connects and abuts with the base portion 620 in the connected state via the protrusions 622 of the base portion 620A).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Urrea (US 20120064771) in view of Leverett (US 20170327064).
Regarding claim 6, the relied upon embodiment of Urrea does not disclose:
Wherein the top of the base portion defines at least one keying feature for facilitating routing of a connector to the fuse terminal in a desired manner.
However, Leverett however teaches (Figs.1 and 3):
Wherein the top (See Fig.1) of the mounting block (102) defines at least one keying feature (154) for facilitating routing of a connector (152) to the fuse terminal (Fig.3: the connectors 152 are coupled to a respective fuse terminal of a respective fuse 128) in a desired manner (See Fig.3 and [0019]: the keying feature 154 ensures that the connector 152 is routed in a desired position, and thus in a desire manner).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Leverett to modify the device of Urrea such that the top of the base portion defines at least one keying feature that facilitates routing of a connector to the fuse terminal in a desired manner, as claimed, in order to provide a simple means of separating the fuse terminals from each other and better ensure that a connector is coupled to its respective fuse terminal in a respective fashion as suggested by Leverett ([0019]).

See next page→
Allowable Subject Matter

Claims 11-19 would be allowed, subject to Applicant overcoming the double patenting rejection, claim objections, and drawing objection noted above. Claims 12-18 are objected to as being dependent upon a rejected base claim, but would be allowed once Applicant overcomes the double patenting rejection made to claims 11 and 19, and subject to the correction of the objections noted above.

Claims 7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, subject to Applicant overcoming the double patenting rejection, claim objections, and drawing objection noted above.
Claims 8-9 are objected to as being dependent upon an allowable dependent claim that is dependent upon a rejected base claim.

The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 7 and 10, the allowability resides in the overall structure and functionality of the device as recited in the combined subject matter of claims 1 and 7, or as recited in the combined subject matter of claims 1 and 10, and at least in part, because claims 7 and 10 recite the limitations: 
(Claim 7) “wherein the fuse terminal is a first fuse terminal and the fusible element is a first fusible element, the fuse module further comprising: a second fusible element electrically connected to the bus bar and disposed adjacent the front of the wall portion; a second fuse 
(Claim 10) “a cover disposed over the fusible element and affixed to the wall portion”.
The aforementioned limitations, in combination with all remaining limitations of respective claims 1 and 7, or in combination with all remaining limitations of respective claims 1 and 10, are believed to render the combined subject matter of claims 1 and 7, or the combined subject matter of claims 1 and 10, and all claims depending therefrom allowable over the prior art of record, taken alone or in combination, subject to Applicant overcoming the double patenting rejection, claim objections, and drawing objection noted above.
In the European Search Report filed in the EPO on July 19, 2021, the search report cites WO 2019/051375 as the closest reference that can reject claims 1-3, 5-13, and 15-19 of the instant application. However, the WO 2019/051375 reference does not qualify as applicable prior art because the reference has the same inventive identity as that of the instant application and was published within the 1-year grace period of the instant application. Therefore the rejection with the WO 2019/051375 is believed to be improper.
In the International Preliminary Report on Patentability filed in the United States on December 8, 2020, the report cites all of the claims as being in condition for allowance.
Regarding independent claim 11, the allowability resides in the overall structure and functionality of the device as recited in independent claim 11, and at last in part, because claim 11 recites the limitations: “a tubular sleeve disposed within the base portion between, and in 
The aforementioned limitations, in combination with all remaining limitations of respective independent claim 11, are believed to render claim 11, and all claims depending therefrom (claims 12-19) allowable over the prior art of record, taken alone or in combination, subject to Applicant overcoming the double patenting rejection, claim objections, and drawing objection noted above.
Urrea (US 20120064771) is believed to be the closest prior art reference. Urea discloses (Figs.6A-B):
A fuse module comprising: a mounting block (the block 620 and covers 680A,B define the mounting block) formed of an electrically insulating material (Fig.6B and [0032]: the sub-blocks 620A,B and covers 680A,B that define the mounting block will be made out of an insulating material), the mounting block including a base portion (620A) and a wall portion (680A) disposed in a perpendicular relationship (Fig.6B: the wall portion 680A connects perpendicularly to the base portion 620); a fuse plate (the bus bar 631A, fusible elements 6361-3, fuse terminals 635, and electrically conductive terminal posts 6251-3 define the “fuse plate”) comprising: an electrically conductive bus bar (631A) disposed on a bottom (See Figs.6A-B) of the base portion (620A); a first fusible element (6361) electrically connected to the bus bar (631A) and disposed adjacent a front (See Fig.6B) of the wall portion (680A); a first fuse terminal (6351) electrically connected to the first fusible element (6361) and disposed on a top (See Figs.6A-B) of the base portion (620A); a second fusible element (6362) electrically connected to the bus bar (631A) and disposed adjacent the front (See Fig.6B) of the wall portion (680A); and a second fuse terminal (6352) electrically connected to the second fusible element 2) and disposed on the top (See Fig.6B) of the base portion (620A); an electrically conductive terminal post (6251) extending from the top (See Fig.6A-B) of the base portion (620A) and through the first fuse terminal (6351) for facilitating connection to an electrical component ([0035]: the first fuse terminal 6351 will accept a ring terminal that is attached to an electronic component).
However, Urrea does not disclose, at least, that “a tubular sleeve disposed within the base portion between, and in contact with, the bus bar and the second fuse terminal, wherein an aperture extends through the bus bar, the tubular sleeve, and the second fuse terminal”.
The remaining prior art references of record teach other fuse devices that are mounted to an electrical circuit. However, none of the prior art references of record, taken alone or in combination, are believed to render the present invention unpatentable as claimed in claim 11, subject to Applicant overcoming the double patenting rejection, claim objections, and drawing objection noted above.
Claim 11 is also believed to be allowable over the European Search Report filed in the EPO on July 19, 2021 and the International Preliminary Report on Patentability filed in the United States on December 8, 2020 for the same reasons provided above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as being drawn to other fuse devices that use a sleeve/nut (US 20200412106, US 20200303710, US 20200066472, US 9509126, US 20140090872) and/or other fuse mounting block assemblies (US 20200148138, US 20180019085, US 9842718, US 20170040777, US 8665056, US 20090023334).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN S SUL/            Primary Examiner, Art Unit 2835